This case presents a most interesting question and one which has not been very thoroughly discussed in our decisions, the question whether one who is operating a motor vehicle on the highways at night at such a speed that he cannot stop within the range of his lights is guilty of such negligence as will bar his recovery for damages from a defendant who has negligently placed an obstruction on the highway, causing damage, when there are no circumstances existing which make it difficult or impossible for the one suing to discover the presence of the obstruction upon its coming within the range of his lights. Cases have been decided both ways by this court which involve the above question but which do not thoroughly discuss and analyze the question at length. Some of them specifically mention the exact question and some do not. SeePollard v. Clifton, 62 Ga. App. 573 (9 S.E.2d 782),Baker v. A. C. L. R. Co. 52 Ga. App. 624 (184 S.E. 381),Carroll v. Georgia Power Co., 47 Ga. App. 518
(171 S.E. 208), Bassett v. Callaway, 72 Ga. App. 97 (33 S.E.2d 112), and Tallman v. Green, 74 Ga. App. 731 (41 S.E.2d 339). With these cases alone before us I think we should reconcile the conflicts and overrule the cases inconsistent with the view of the court. However, I think the Supreme Court has decided a case the same in principle as the instant case, and while that court did not discuss the specific question I have stated, its decision involves the question and it would seem that we are bound by its conclusions. I refer to the case of Kelly
v. Locke, 186 Ga. 620, division three, at pages 628, 629. But for that case I am inclined to think I would agree with our older decisions precluding a recovery as a matter of law until they were overruled. *Page 450 
The question I have stated should not be confused with those cases where a driver is driving slowly enough to stop within the range of his lights but does not do so because of some circumstance which prevents him from discovering the obstruction sooner by the exercise of ordinary care, such as a close resemblance of the obstruction to the highway, as in the case ofBach v. Bragg Bros., 53 Ga. App. 574 (supra), or where there was a heavy fog, or a blinding by the lights of an approaching car, etc. See also 44 A.L.R. 1403; 58 A.L.R. 1493; 87 A.L.R. 900; 97 A.L.R. 546.